

117 HR 2500 IH: Forest Technology Enhancements for Conservation and Habitat Improvement Act
U.S. House of Representatives
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2500IN THE HOUSE OF REPRESENTATIVESApril 14, 2021Mr. Moore of Utah (for himself, Mr. Westerman, Mr. Newhouse, Mr. Simpson, Mr. Graves of Louisiana, and Mr. Owens) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo direct the Secretary of Agriculture to assess the use of new technologies across reforestation activities, and for other purposes.1.Short titleThis Act may be cited as the Forest Technology Enhancements for Conservation and Habitat Improvement Act or the Forest TECH Improvement Act.2.Reforestation technology pilot program(a)Establishment of pilot programNot later than 180 days after the date of the enactment of this section, the Secretary of Agriculture, in consultation with the Secretary of the Interior, shall either establish a research, development, and testing pilot program or expand an applicable existing program to—(1)assess new technologies, including unmanned aircraft system, geospatial, or remote sensing technologies, across all reforestation activities; (2)accelerate the deployment and integration of such technologies into the operations of the Secretaries; and(3)collaborate and cooperate with State, Tribal, and private geospatial information system organizations with respect to such technologies. (b)Expanding use of unmanned aircraft systemsNot later than 1 year after the date of enactment of this section, the Secretaries shall enter into an agreement to develop consistent protocols and plans for the use of unmanned aircraft system technologies for reforestation activities.(c)Domestic manufacture requirementAny unmanned aircraft system technology or component of unmanned aircraft system technology used under this section shall be made and manufactured in the United States.(d)Rule of constructionNothing in this section shall be construed as prohibiting the Secretary of Agriculture from using unmanned aircraft systems technologies in effect on the date of the enactment of this section. (e)Unmanned aircraft system definedIn this section, the term unmanned aircraft system has the meaning given the term in section 44801 of title 49, United States Code.(f)SunsetThe authority to carry out this section shall terminate on the date that is 5 years after the date of the enactment of this section.